Per Curiam.

The principles laid down by the Court of Common Pleas are certainly correct, and well maintained by the authorities cited. The true question is, was the prom ise of the defendant original or collateral.1 There is no direct evidence of an original promise. The members of the company appear to have been the original debtors, and they might have been sued severally upon an implied promise ; and their original liability proves that the defendant’s engagement was only collateral.

Judgment affirmed.


 See Roberts on Frauds, 216 to 225; Swan v. Nesmith, 7 Pick. 220; Chitty on Contracts, (3d Am. ed.) 202 et seq; Elder v. Warfield, 7 Harr. & Johns. 391; Cutler v. Hinton, 6 Randolph, 509; Slingerland v. Morse, 7 Johns. R. (2nd ed.) 463, note a; Skelton v. Brewster, 8 Johns. R. 376; Bailey v. Freeman, 11 Johns. R. 221; Chase v. Day, 17 Johns. R. (2nd ed.) 115, note a; 2 Stark Ev. (5th Am. ed.) 345, 346, notes.